ON APPLICATION FOR REHEARING.
de GRAFFENRIED, J.
— The above opinion shows on its face that this case has received, at the hands of each member of this court, the utmost consideration. *371The opinion was written after the case had been fully considered by the whole court and the legal questions which the court felt deserved discussion had been fully determined by the court.
(1) When an opinion is handed down by an appellate court, it should, so far as possible, be so worded that no doubt can be enterained as to the meaning of the court. It should, if possible, be so expressed as that he “who runs may read.” General statements of undisputed facts are frequently indulged in, not for the information of the parties who already know the facts, but for the information of the stranger to the cause in order that he, upon reading the opinion, may be clearly informed as to what the court did in fact decide. Counsel for appellant, in briefs filed by them on this application for a rehearing, call attention to certain immaterial inaccuracies in the general statement of the facts contained in the above opinion as to the width of a street, points of the compass, etc. (these inaccuracies have been corrected to meet the exactitude desired by counsel) ; but those general statements had nothing to do with the law of this particular case. It does not matter, so far as the material facts of this case are concerned, whether the street on which the child received his injuries was 80 or 85 feet wide, or whether the street car line was east or south of the church.
(2) That which is law as applied to the facts of one case may not be the law as applied to the facts of some other case. In this case it is earnestly insisted that the following portion of the oral charge of the court, viz.: “If you are reasonably satisfied from the evidence in this case that on the 28th day of March, 1909, the plaintiff was on the track or on the side of the track of the defendant and in dangerous proximity thereto on Atlánta avenue in the corporate limits of the city of Shef*372field, Ala., and that his acts indicated a purpose to cross said track, and defendant’s motorman in charge of said car saw him thus on the track or in dangerous proximity thereto, and that the motorman in charge of the car purposely and consciously failed to use the means at hand to prevent the injury, and which means, if taken, would have prevented the injury, then I charge you that this would he wanton negligence on the part of the motorman that would entitled the plaintiff to recover” — is erroneous in that the court left out of said charge the essential element of the consciousness on the part of the motorman that his “conscious failure to use the means at hand to prevent the injury” would probably eventuate in injury. In other words, that for the motorman to have been guilty of wanton injury he must not only have consciously failed to use the means at hand to prevent the injury, but that he must, when he did so, have been conscious of the fact that his failure to so use the means at hand would probably result in injury. Undoubtedly as a general proposition the legal principle contended for by appellant is correct. — Anniston Electric & Gas Company v. Rosen, 159 Ala. 195, 48 South. 798, 133 Am. St. Rep. 32.
Under the facts of the instant case the trial court cannot, however, be put in error on account of the claimed defect in the charge. The motorman is the servant of the appellant to whose acts the plaintiff’s injuries were due, and the motorman testified to the following: “I did not apply all the air.as soon ás I saw the child start towards the track. I thought he had a chance to get across, and then I thought he might stop after he stwrtedP We have adverted to the tender age of the plaintiff; and the heedlessness, trustfulness, and helplessness of children of the tender age of the plaintiff are proverbial. The motorman saw the child and from *373Ms acts saw that he was proceeding to a place of danger, and, according to his own testimony, instead of taking measures to prevent the injury, took the chances. The motorman knew that Ms car would kill or seriously injure the child if it struck Mm. He knew that the child was going in the direction, of the track, and yet he did not apply all the air because he thought the child had a chance to get across the track, or thought that he might stop before getting upon the track. It seems to us that this admission of the motorman — and he was a witness for the defendant — showed, as matter of law, that the motorman, when he consciously failed to “apply all of the air,” did so with the “consciousness that such failure to act on his part would probably eventuate in injury” to the plaintiff. ' His failure to “apply all of the air,” under the circumstances shown by his admission, amounted to that reckless indifference to the rights of others which the law calls wantonness. If the plaintiff had been a person of discreet age instead of a child of extremely tender years, the motorman’s act might be differently construed.